 1
 2                                                                      CLERK US DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
 3                                                                   BY                      DEPUTY

 4

 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                 Case No.: 20-cr-0314-MMA
11                 Plaintiff,
12                                              PROTECTIVE ORDER
            V.
13
14    MUKUCH MKRTCHYAN (6),

15                 Defendant.
16
17
           Under Rule 16(d) of the Federal Rules of Criminal Procedure pertaining to
18 pretrial discovery, and General Order No. 514 of the United States District Court for
19 the Southern District of California ("General Order No. 514"), to prevent premature
2 0 disclosure of evidence to other targets, subjects, and witnesses of ongoing
21 investigations, and to safeguard the sensitive financial information and personally

22 identifiable information of victims and other third parties,
23         IT IS HEREBY ORDERED that:
24         1.     Any discoverable documents that were filed under seal are unsealed for the
25 limited purpose of allowing the United States to provide them to each defendant and
26 defense counsel ("the Defense") in discovery.
27         2.     All discovery produced by the United States in this case is for use by the
28 Defense solely for investigating, preparing for trial, trial, and any appeals of this matter
     and for no other purpose.
 1         3.     The Defense may not distribute, disseminate, disclose, or exhibit discovery
 2 materials to any person who is not a part of the defense, except as further set forth
 3 herein.

 4         4.     Defense counsel shall sign a copy of this Protective Order, acknowledging
 5 its terms and agreeing to comply with them, and ensure that every member of his/her
 6 defense team is advised of the Order and agrees in writing to be bound by its terms.

 7         5.     The Defense shall take all reasonable steps to: (a) maintain the

 8 confidentiality of the discovery, and (b) safeguard the discovery produced in this case
 9 from disclosure to
                       or review by any third party.
           6.     The Defense may share discovery materials with any investigators,
10
     consultants or experts retained by the defense in connection with this case, provided
11
     that the defense informs any such individual(s) of this Order and obtains his/her written
12
     agreement to be bound by its terms.
13
           7.     The Defense may show witnesses discovery materials as necessary for the
14
     preparation of the defense, but may not give copies of the materials to witnesses absent
15
     further Order of the Court.
16
           8.     The Defense shall return any and all copies of the discovery to the United
17
     States within 90 days of the conclusion of the proceedings in the above-referenced case,
18
     including any appeal.
19
           9.     To the extent that any of the criminal discovery materials contain any
20
     individual's personal information, within the meaning of General Order 514, the
21
     Defense shall redact any filings referencing or containing said materials in a manner
22
     consistent with General Order 514.
23
           10.    To the extent that any criminal discovery materials were filed with the
24
     court under seal, the Defense shall file a motion to unseal the documents with notice to
25
     the United States before any pleadings or exhibits referencing or containing said
26
     materials may be publically filed.
27
28
                                                                          United States v. Simonyan et al.
                                                                                        20-cr-0314-MMA
.


    1        11.   If defense counsel withdraws or is disqualified from participation in this
    2 case, the Defense shall return any discovery produced pursuant to the Order shall be
    3 returned to the United States within 10 days.
    4
    5        SO ORDERED.


    ~   DATED:z.6(               , 2020
    8
    9

10                                           United States District Court
                                             Southern District of California
11
12           I have reviewed the foregoing protective order, and consent to its entry and agree
13 to be bound by its terms.
14
15
16 DATE:~• 2020
17                                                      urgener
                                                    y for Defendant
18                                                 UCHMKRTCHYAN (6)
19
20
21
22
23
24
25
26
27
28
                                                                           United States v. Simonyan et al.
                                                                                         20-cr-0314-MMA
